UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 27, 2010 Date of Report (date of earliest event reported) EAST WEST BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number 000-24939 Delaware 95-4703316 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) os Robles Ave., 7th Floor, Pasadena, California 91101 (Address of principal executive offices including zip code) (626) 768-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-(c)) East West Bancorp, Inc. Current Report of Form 8-K Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 27, 2010, East West Bancorp,Inc. (the “Company”) held its annual meeting of stockholders at which the stockholders approved the election of directors and advisory vote to approve executive compensation. The election of directors and advisory vote to approve executive compensation are described under Proposal 1 and Proposal 3, respectively, in the Company’s Definitive Proxy Statement on Schedule 14A which was filed with the Securities Exchange Commission on April26, 2010 (Proxy Statement), each of which description is incorporated into this item 5.02 by reference. Item5.07. Submission of Matters to a Vote of Security Holders. The Company held its annual meeting of stockholders on May27, 2010 in Pasadena, California. At the Meeting, the Company’s stockholders approved three proposals. The proposals are described in detail in the Proxy Statement mailed to stockholders on or about April 26, 2010. Proposal 1 The election of all directors to serve until the next annual meeting of shareholders and to serve until his or her successors are elected and qualified: Name Votes For Votes Against Abstentions Iris S. Chan - Peggy Cherng - Rudolph I. Estrada - Julia S. Gouw - Paul H. Irving - Andrew S. Kane - John Lee - Herman Y. Li - Jack C. Liu - Dominic Ng - Keith W. Renken - Proposal 2 Ratify the appointment of KPMGLLP as the Company's independent registered public accounting firm for its fiscal year ending December31, 2010: Votes For Votes Against Abstentions Proposal 3 An advisory vote to approve executive compensation: Votes For Votes Against Abstentions 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 2, 2010EAST WEST BANCORP, INC. By:/s/ Douglas P. Krause Douglas P. Krause, Esq. Executive Vice President and General Counsel 3
